Citation Nr: 0828626	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in PORTLAND, 
OREGON



THE ISSUE

Entitlement to payment or reimbursement for medication the 
veteran purchased at Sagen's Pharmacy in Raymond, Washington 
on April 1, and April 14, 2005.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to November 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 
decisional letter of the Portland, Oregon Department of 
Veterans Affairs Medical Center (VAMC).

The appeal is being REMANDED to the VAMC via the Veterans 
Health Administration (VHA), in Washington, DC.  The VAMC 
will notify the veteran if any action on his part is 
required.


REMAND

The veteran seeks reimbursement for unauthorized purchases of 
medications on April 1 and April 14, 2005.  The VAMC has held 
that the circumstances surrounding the veteran's purchase of 
the medication did not constitute an emergent situation, and 
that VA facilities were feasibly available.  

The veteran has established  service connection for 
Hypertensive Vascular Disease.  He alleges that his 
cardiologist, Dr. B. called the Puget Sound/Seattle VAMC to 
inquire as to how long it would take for the veteran to 
receive the medication in question from the pharmacy at that 
facility, and was told 10 to 14 days.  He further alleges 
that he was told (in essence) that that would be too long of 
a wait, and that the medication was needed immediately to 
keep his cardiac symptoms under control until he underwent 
remedial surgery.  These allegations address both the 
question of whether the circumstances under which the 
medications were emergent in nature (i.e., delay would have 
been hazardous to the veteran's life or health) and VA 
services were feasibly available (in light of a 10-14 day 
delay being unfeasible due to health concerns).  

The record before the Board does not include a report of the 
alleged contact (of the veteran's cardiologist) with the 
Puget Sound/Seattle VAMC pharmacy (regarding, how long it 
would take for the veteran to receive the medication at issue 
from VA), which should have been generated by the telephone 
call from the veteran's cardiologist to the VA pharmacy.  
Furthermore, the record does not include a medical 
(physician's) opinion whether the veteran's cardiac status 
for which the medication at issue was prescribed constitutued 
an emergent situation requiring immediate (in less than 10-14 
days) attention/medication.  This is a medical question; 
hence, a physican's opinion (with explanation of rationale) 
is necessary.

Accordingly, the case is REMANDED for the following:

1.  With the veteran's assistance (i.e., 
providing any necessary releases), the 
VAMC should secure from the veteran's 
private cardiologist the records of the 
veteran's visits (on April 1 and April 14, 
2005 apparently) when he received the 
prescriptions for the medications at 
issue.  The physician should also be asked 
to confirm the veteran's account that he 
called the VA pharmacy, was told it would 
take 10-14 days for the veteran to receive 
the medications at issue, and advised the 
veteran that waiting 10-14 days would be 
hazardous to his health and to buy the 
medications from private sources 
immediately.

2.  The VAMC should secure for the record 
the report of contact generated by the 
telephone call (regarding the time it 
would have taken for the veteran to 
receive the medication at issue from VA) 
from the veteran's cardiologist to the 
VAMC Puget Sound/Seattle pharmacy.  If 
such report cannot be located, the 
pharmacy should be asked to indicate for 
the record whether the veteran's 
allegation that his physician it would 
take 10 to 14 days for the veteran to 
receive the medication was consistent with 
pharmacy practices.   

3,  The VAMC should then forward the 
veteran's file to a VA cardiologist for 
review and an advisory opinion as to 
whether or not the veteran's requirement 
for the medications at issue (Nitrotab, 
Plavix, and Toprol XL) was in emergent 
circumstances so that a delay of 10 to 14 
days would have been hazardous to his 
health.  The consulting physician should 
explain the rationale for the opinion 
given (including comment on any 
communication the VAMC receives from the 
veteran's cardiologist in this matter).

4.  The VAMC should then re-adjudicate the 
claim.  If it remains denied, the VAMC 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case  
should then be returned to the Board, if 
in order, for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

